Case 9:18-cr-80166-DMM Document 86 Entered on FLSD Docket 03/22/2019 Page 1 of 5




                            UN ITE D STA TES DISTR IC T C O UR T
                            SOUTHERN DISTRICT OF FLORIDA

                            CaseNo. 18-CR-80166-M iddIebrooH

   U NITED STA TES O F A M ER ICA

   '
   VS.

   NICH OLAS W UKO SON,

                        D efendant.
                                               /

                                      FACTUAL PROFFER

         The United States of Am erica and NICHOLAS W UKOSON Cû
                                                              Defendant''
  (ûW UKOSON'')agreethathadthiscasegonetotrial, the United Stateswould haveproven the
  following factsbeyond areasonable doubt:

               Between June24,2017andNovem ber26, 2017,aFederalBureau ofInvestigations

 (FB1)agent,while working in an undercovercapacity,utilized aBitTorrentlaw enforcement
 network clientprogram to acquiredownloadsofactualchildpornography from theIP addressthat

 would later resolve to W UKOSON . The Bit Torrentnetwork ean be accessed by peer/client

 computers via many differentBitTorrentnetwork client (software)progrnms, including,for
 example,BitTorrentand u'l-orrent,am ongothers. Theseclientprogram sarepublically available

 andtypically freepeer-to-peerclientsohwareprogramsthatcan bedownloaded from theInternet.

              On Septem ber25,2017, the agentsuccessfully com pleted thedownload ofim age

 andvideo filesdepicting childpornography thatthecomputeratthe IP address75.74.212.126 w as

making available. FBlagents reviewed the files and determined thatthe tilesdepicted children

under the age of eighteen (18) engaged in sexual acts and/or poses consistent with child



                                        Page 1 of5
Case 9:18-cr-80166-DMM Document 86 Entered on FLSD Docket 03/22/2019 Page 2 of 5




  pom ography. Someofthefilesexhibitedpre-pubescentehildren,underagetwelve,being sexually

  abused.Three(3)suchvideofileswereasfollows:
                a.     Filename:(Pthc)loyolrisa-Anal.mpg.Thisvideodepictedaprepubescent
  fem ale on allfour'swith whatappearsto be the handsofan adultm ale touching the girl'sanus

  andvaginawithan unknownobject.Later,an adultmalepenetrated aprepubescentgirlwithhis
  peniswhilethe girlison a11folzrsand then while the adultm alewaslaying down.

                       File name:(Pthc) Lily 10Yo Takes ItFully - 8m39S.avi. This video
  depicted an adultm ale digitally and orally penetrating a prepubescentfem ale'svagina and then

  theadultmalehadvaginalsexwith thejuvenilefemale.
                       File nnme:Russian Lolita 13yp- SaM ix (PTHC)(R@ ygo1d).mpg. This
  videocompilationdepictedmultiplejuvenilefemalesmanuallystimulatingadultmen,performing
  oralsex on adultmen,having vaginalsex with adultmen,andthejuvenilesbeing digitally and
  orallypenetrate by adultmen.

                Suceessfuldownloadsofim agesand videosofchild pom ography also occurred on

  August14,2017,August15,2017andN ovember14,2017from thecomputerusingtheIP address

  75.74.212.126.

               Resultsfrom an administrative subpoenaissuedto Com castforthedatesand times

 the filesweredownloaded,revealed thatIP address75.74.212.126 wasassigned to W UKOSON 'S

 home addressin Jupiter,Florida.

               On December4,2017,agentsexecuted afederalsearch warrantat807 University

 Boulevard,Apartm ent 104,Jupiter,Florida,33458. W U K O SON waspresent. FBIagentsfound

 a silverHP laptop,serialnum ber5CD6510165. Post-M iranda, W UKOSON adm itted thisto be

 his com puter. W hile interviewing W UK O SON , the agentsfurtheruncovered a black HP laptop,



                                           Page2 of5
Case 9:18-cr-80166-DMM Document 86 Entered on FLSD Docket 03/22/2019 Page 3 of 5




  serialnumber5CD51334FQ,inthedosetthatappearedtobebroken.W henconfrontedaboutthis
  device,which W UKOSON did notoriginally disclose,W UKOSON lateradvised itbelonged to

  him and had broken som etime earlier.

         6.     On the silverHP laptop,serialnumber5C176510165 (thenewercomputer),the
  following search tennswereuncovered:tslittlegirlsswim wear,''tlpret'
                                                                     ty girlsages 12-13,''dtnude

 teenxxx,''and itrealteenage girls.'' Located in the recycle bin were over 1000 im ages ofICLS

 m odels.'' M ore than 300 were posed images ofwhatof children in sexually explicitconduct

 wherein thegenitalswereindecently exposedand displayedin alasciviousexhibition. There were

 also 140videosofsuspededchildpom ography located intherecyclebin,butduetotheirdam age

 many eould notbe eonfirmed. However,severalvideoswere recovered and were confrm ed as

 childpornography.Agentsuneoveredtwenty(20)torrenttileswiththennmesofehildpornfiles,
 indicating use ofthe BitTorrentnetwork on this computer. Records ofthe u'rorrentdientto

 accesstheBitTorrentnetwork wasfoundon the computer,buttheclienthad been deleted.

                The FB1 was able to repair the broken black HP laptop, serial number

 5CD51334FQ,foundinthecloset.LocatedwithintheRealplayerimagesfolderwereinexcessof
 300 im ages of child pornography thumbnails, which were representations of the files that

 previouslyexistedonthecomputer.Thefollowingsearchterm swerelocated onthisdevice:lsnude

 teen xxx,''ttrealteenage girlsdark web,''tdrealteenage girls 13 to 15,''lçrealteenage girls 13to 15

 drunk,''tipretty girlsages 12 13,5'littlegirlsswim wearoff,''and ilyoung girlsshortsoops.'' In the

 computer'srecycling bin,agentsrecovered videosofchild pornography with accessdatesasfar

 back as D ecem ber2015.

               Both ofthesedeviceswerem anufactured outsideoftheState ofFlorida         .



               The defendant agrees and adm its thatno other person was responsible for the


                                            Page3 of5
Case 9:18-cr-80166-DMM Document 86 Entered on FLSD Docket 03/22/2019 Page 4 of 5




  downloading of the child pornography in question on the aforem entioned devices, than the

  defendant.

         10.     Subsequenttothesearch warrantonDecember4,2017atthedefendant'sresidence,

  the defendantspoke w ith histhen l3-year-old son atam ovie theateron D ecem ber7,2017. There,

  the defendantadvised child whatto tellthe FB1ifinterviewed aboutthe aforem entioned child

  pornography,includingthatthechildshould say heused BitTorrentandthatthechildpom ography

  was from som ething called CCLS M agazine.'' The defendant convinced the child to take

  responsibility forthe childpornography saying thatthechild would only getaççslap on them isf'.

  Thedefendantfurthertold the child,çsifyou do this,you'llbe savingm e.''

                 Laterthatsam e evening,when the defendantand hisson sleptoverthe defendant's

  friend'shouse,thedefendantencouragedhisson to takeresponsibility forthe ehild pom ography.

  Thechild called hism other,and spoketo thedefendant'sfriend saying,ilitcould have been me''

  regardingthe childpom ography. Thechild then rem ittedthe sam ewhen fonnally interviewed on

  Decem ber 13,2017 while the investigation ofthe defendantwaspending. Subsequentto his

  statem ent,the child admitted thathe m adethe statementsdlzring the interview atthe direction of

  hisfather.

                By agreeing to these facts, W UKOSON agrees the following elem ents of

  possession ofehild pornography,charged in Counts 1-6,would be proven beyond a reasonable

  doubthad this case gone to trial:

                a.     the Defendantknowingly possessed one orm ore m atters which contained

                       any visualdepiction ofa m inorengaged in sexually explicitconduct;

                       theitem sofchild pornography had beentransported in interstate orforeign

                       comm erceincluding by computer;


                                            Page 4 of5
Case 9:18-cr-80166-DMM Document 86 Entered on FLSD Docket 03/22/2019 Page 5 of 5




                       theproduction ofthevisualdepiction involved theuseofam inorengaging

                       in sexually explicitconductand the visualdepiction was ofsuch conduct;

                       and

               d.      the Defendantknew thatthe visualdepiction involved the use ofa minor

                       engaging in sexually explicitconduct.

               By agreeing to these facts,W U K O SON agrees the follow ing elem ents of witness

  tam pering,charged in Cotmt7,wouldbeproven beyond areasonable doubthad thiscase goneto

  trial-

               a. The defendantattem pted to or did obstruct,influence,orim pede any official

                    proceeding;and

               b. Thedefendantacted corruptly.

                                             A RIAN A FA JA RD O O RSH AN
                                             U NITED STA TES ATTO RN EY


   Date:6            f                  y:
                                             G R G O R SC L
                                             A SSIST T    ITED STATES A TTO RN EY


   Date:!/z-&//y
           .                          By:       k
                                                czzcozY z .(.*
                                             M ICHAEL COHEN,ESQ.
                                             A TTO RN EY FO R DEFEN D AN T


   Date:A,)zz-llu/                    By:
                                             ALAN SCHLESm GER,EsQ.
                                             A TTORN EY Fo         FEN D A N T


   Date: zlll llî                     By:
                                             N ICHO     UKO ON
                                             D EFE AN T



                                          Page 5 of5
